Exhibit 10.1

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

SIXTH AMENDMENT

TO

WHOLESALE PRODUCT PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO WHOLESALE PRODUCT PURCHASE AGREEMENT (this  “Sixth
Amendment”) is made as of March 1, 2020 (the “Amendment Effective Date”), by and
between Priority Healthcare Distribution, Inc., doing business as CuraScript SD
Specialty Distribution, a Florida corporation having offices at 255 Technology
Park, Lake Mary, Florida 32746 (“Distributor”), and United Therapeutics
Corporation (“UT”), a Delaware corporation having offices at 1040 Spring Street,
Silver Spring, Maryland. Distributor and UT are each referred to in this
Agreement as a “Party,” collectively, the “Parties.”

 

WHEREAS,  the Parties entered into that certain Wholesale Product Purchase
Agreement (as amended, the “Agreement”), dated as of January 1, 2018; and

 

WHEREAS,  the Parties desire to amend the Agreement as provided herein, with
effect from the Amendment Effective Date.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.         Section 2.7, “Purchase Discount,” of the Agreement is hereby deleted
and replaced with the following:

 

For the period March 1, 2020 through February 28, 2021, UT will provide a [***]%
discount (the “Purchase Discount”) against the Product Price for the Products
listed on the table below, calculated by multiplying [***]% times the Product
Price in effect as of the date Distributor submits the applicable purchase order
to UT. UT shall reflect the Purchase Discount on its invoices. The Purchase
Discount shall be provided for a limited time only, applicable to purchase
orders submitted during the period March 1, 2020 through February 28, 2021. For
the avoidance of doubt, the Purchase Discount only applies to Remodulin®
(treprostinil) Injection (as specified below), and not to any other Product sold
by UT to Distributor:

 

 

 

 

UT Product Name

NDC

Strength

Remodulin® 1mg

66302-0101-01

1mg/20ml

Remodulin® 2.5mg

66302-0102-01

2.5mg/20ml

Remodulin® 5 mg

66302-0105-01

5mg/20ml

Remodulin® 10 mg

66302-0110-01

10mg/20ml

 

2.          Except as amended and supplemented hereby, all of the terms and
conditions of the Agreement shall remain and continue in full force and effect
and apply hereto.

 

[signature page follows]

 










 

IN WITNESS WHEREOF,  each of the undersigned, duly authorized, has executed this
Sixth Amendment, effective as of the Amendment Effective Date.

 

 

 

 

 

 

 

  PRIORITY HEALTHCARE DISTRIBUTION, INC.

    

  UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

  By:

/s/ Earl English

 

  By:

/s/ Kevin Gray

 

 

 

 

 

  Print Name:

Earl English

 

  Print Name:

Kevin Gray

 

 

 

 

 

  Title:

President, CurascriptSD

 

  Title:

SVP, Strategic Operations

 

 

 

 

 

  Date:

2/25/2020 – 3:52 PM CST

 

  Date:

Feb 21, 2020

 

 

 

 

 

 

 

 

2

